Title: To John Adams from Joseph Wheaton, 2 January 1802
From: Wheaton, Joseph
To: Adams, John



Sir
Washington Jany 2d: 1802—

Mr. Shaw has written to me to procure, and forward to him the President message, the reports of departments and generally Such State papers as Shall be laid before the house of representatives, and has requested me to direct them under cover to your address—. but Sir however warrantable I might feel myself in so doing from the Suggestions of my friend whom I wish much to Serve, I dare not presume without making this communication—& Shall therefore consider myself permitted Unless forbidden—
I bow with respect, to the dignity of your Character, and add again the assurance of my homage, and remain faithfully / Sir / your most Obedient / Humble Servant

Joseph Wheaton